Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or 


Claims 1-20 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent 10,999,494 (herein after ‘494) in view of BAR-ZEEV et al. (Pub. No.: US 2012-0127062).  Claims 1-14 of the instant application are rejected in view of Claims 1-14, respectively, of ‘494.  Claim 15 of the instant application is rejected in view of Claims 15 and 16 of ‘494.  Claims 16-19 of the instant application are rejected in view of Claims 17-20, respectively, of ‘494.  Claim 20 of the instant application is rejected in view of Claim 20 of ‘494.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to a patent.  Although the conflicting claim limitations are not recited identically, they are not patentably distinct from each other because they claim the same invention, except for the following:

As per Claims 1-20, ‘494 does not claim but BAR-ZEEV discloses a head mounted display to present an output of a virtual camera to a user (Figs. 1a-c, 3-4 [Abstract] camera interface 216 and display 120 [0089]); one or more cameras to capture images (Figs. 1a-c, 3-4 [Abstract] camera interface 216 ; one or more processors coupled to a memory storing instructions that when executed by a processor perform obtaining (Figs. 1a-c, 3-4 [Abstract] [0107])

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a head mounted display to present an output of a virtual camera to a user; one or more cameras to capture images; one or more processors coupled to a memory storing instructions that when executed by a processor perform obtaining as taught by BAR-ZEEV into the system of ‘494 because of the benefit taught by BAR-ZEEV to disclose hardware specific components to assist with object tracking and imaging in a virtual space whereby ‘494 is directed towards object tracking and imaging in a virtual space and would benefit from the additional teaching of adding hardware components to assist with the equivalent inventive concept tasks.



Claims 1-20 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent 10,638,036 (hereinafter ‘036) in view of BAR-ZEEV et al. (Pub. No.: US 2012-0127062). Claims 1-14 of the instant application are rejected in view of Claims 1-14, respectively, of ‘036.  Claim 15 of the instant application is rejected in view of Claims 15 and 16 of ‘036.  Claims 16-19 of the instant application are rejected in view of Claims 17-20, respectively, of ‘036. Claim 20 of the instant application is rejected in view of Claim 20 of ‘036.  This is a non-provisional 

As per Claims 1-20, ‘036 does not claim but BAR-ZEEV discloses a head mounted display to present an output of a virtual camera to a user (Figs. 1a-c, 3-4 [Abstract] camera interface 216 and display 120 [0089]); one or more cameras to capture images (Figs. 1a-c, 3-4 [Abstract] camera interface 216 and display [0089] [0100-0101] capture devices 20A B [0050]); one or more processors coupled to a memory storing instructions that when executed by a processor perform obtaining (Figs. 1a-c, 3-4 [Abstract] [0107])

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a head mounted display to present an output of a virtual camera to a user; one or more cameras to capture images; one or more processors coupled to a memory storing instructions that when executed by a processor perform obtaining as taught by BAR-ZEEV into the system of ‘036 because of the benefit taught by BAR-ZEEV to disclose hardware specific components to assist with object tracking and imaging in a virtual space whereby ‘036 is directed towards object tracking and imaging in a virtual space and would benefit from the additional teaching of adding hardware components to assist with the equivalent inventive concept tasks.

Allowable Subject Matter
Reasons for Allowance
Claims 1-20 are allowed, but for the double patenting rejections stated herein.

The following is an Examiner’s statement of reasons for allowance, but for the double patenting rejections stated herein: the closest prior art obtained from an Examiner’s search (ANTONYUK, Pub. No:  US 2013-0215148, US Provisional 61/365,757; BAR-ZEEV, Pub. No.: US 2012-0127062; LEE, Pub. No:  US 2012-0236287; HOELLER, Pub. No:  US 2002-0179866; BULTER, Pub. No:  US 2009-0139778; SAWACHI, Pub. No.: US 2013-0100257) does not teach nor suggest in detail the limitations: 
“An apparatus, including: a head mounted display to present an output of a virtual camera to a user; one or more cameras to capture images including a selection of first and second objects in a 3D monitored space identified in images captured by the one or more cameras using a gesture; one or more processors coupled to a memory storing instructions that when executed by a processor perform obtaining a calculated distance between the first and second objects calculated for the selection using spatial coordinates obtained for the first and second objects; and responsive to the calculated distance, adjusting at least one 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record ANTONYUK does not teach or suggest in detail a head mounted display to present an output of a virtual camera to a user that includes receiving a selection of first and second objects in a 3D monitored space identified in images captured by one or more cameras using a gesture.  The prior art is silent as to responsive to the calculated distance, adjusting at least one camera parameter whereby adjusting the at least one camera parameter enables repeatedly calculating spatial coordinates for the first and second objects from additional images capturing the first and second objects as claimed by the Applicant (See [Abstract] and paragraphs [0022-0026] [0030-0034] of Applicant’s provisional application 61/767,997 for the enabling portions given priority date of 02/22/2013).  
ANTONYUK only teaches controlling adjusting a camera parameter using a distance of two or more objects in a 3D monitored space, the first and second objects at least partially within a field of view of the camera, determining from positional information of the first and second objects a distance between the first and second objects in space and adjusting one or more camera parameters based at least in part upon the determined distance. 

 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481